DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Altman (Reg. no. 34,115) at 949-760-0404 on 7 SEPT 2021.

The application has been amended as follows: 
Claim 1, lines 18-19 now reads:
---a ball joint, the center of rotation of which is located on the first axis

Further, Daniel Altman (Reg. no. 34,115) at 949-760-0404 on 13 SEPT 2021 authorized amendment to the abstract.

The abstract now read as follows:
This device comprises an immobilizing device of a first portion of the shaft, the shaft extending along a first axis, and a movement device of a second portion of the shaft so as to load the shaft in bending. [[<CR>]] The moving device comprises a first cylinder, a second cylinder, and a connecting device configured to form, between the shaft and one end of the first cylinder, a first connection prohibiting a translation perpendicular to the first axis and allowing a rotation around the first axis, and to form, between the shaft and one end of the second cylinder or between the end of the first cylinder connected to the shaft and one end of the second cylinder, a second connection prohibiting a translation perpendicular to the first axis and allowing a rotation around a second axis parallel to the first axis.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Klinger (US 4133201) and Petersen (US 4263809), fail to specifically teach the invention as claimed. The specific limitations of the structure of the device for testing a shaft/mechanical part mounted on a shaft where the shaft is immobilized and extending along a first axis as well as the claimed limitations regarding the structure and connectivity of the moving device and connecting device as claimed in independent claim 1 when combined with the limitations that the first connection is a ball joint, the center of rotation 
Hence the prior art of record fails to teach the invention as set forth in claims 1 and 3-15. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 09/03/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s attached herein and already of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855